DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/17/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection to the specification has been withdrawn; (2) the 35 U.S.C. 112(b) rejection of claims 3-7, 9, 10 and 13 has been withdrawn; and (3) the 35 U.S.C. 102(a)(1) rejection of claims 1, 3-8, and 12 over Vegt has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10, 12, and 13
Withdrawn claims: 				None
Previously cancelled claims: 		11
Newly cancelled claims:			3
Amended claims: 				1, 2, 4-10, 12, and 13
New claims: 					14-21
Claims currently under consideration:	1, 2, 4-10, and 12-21
Currently rejected claims:			1, 2, 4-10, and 12-21
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites concentration ranges that include values that are not possible to achieve due to the ratio limitation.  For example, a casein value of 0.4% would not work with any oil concentration in the range of 20-40% and be able to meet the claimed ratio limitation (i.e., the highest value the ratio can be for a 0.4% casein composition is 0.02:1). The claim is thus indefinite.
Claim 21 recites “about 0.5 wt.% to about 0.5 wt.% of a low molecular weight emulsifier”.  It is unclear if the claim is intended to require a specific concentration range or if the claim intends to require a concentration of about 0.5 wt.% only; therefore, the claim is indefinite.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8, 10, 12, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vegt (US 2013/0266718).
Regarding claim 1, Vegt teaches a foaming creamer composition (corresponding to foamer) ([0029]), comprising an emulsion ([0039]) comprising 1-40 wt.% casein or a salt thereof (corresponding to caseinate) ([0032], [0048]) and 20-75 wt.% oil ([0031], [0047]), which overlaps the claimed oil content, wherein the weight ratio of the casein or salt thereof to oil is 0.013:1 to 2:1, which overlaps the claimed ratio range; and a foamer ingredient comprising gas under pressure (corresponding to entrapped gas) ([0029]), 
Regarding claim 2, Vegt teaches the invention as disclosed above in claim 1, including the emulsion comprises 1-40 wt.% casein or salt thereof ([0032], [0048]).  The protein content disclosed in Vegt overlaps the claimed content (e.g., when the claimed maximum amount is rounded from 0.96 wt.% to 1 wt.%, it is overlapped by the disclosed 1 wt.% of Vegt).
Regarding claim 4, Vegt teaches the invention as disclosed above in claim 1, including the casein or salt thereof is selected from the group consisting of: micellar casein, sodium caseinate, or potassium caseinate ([0032]).
Regarding claim 5, 
Regarding claim 6, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises a sweetener (corresponding to sucrose) ([0006]).
Regarding claim 7, Vegt teaches the invention as disclosed above in claim 1, including the composition does not comprise a low molecular weight emulsifier ([0051]).
Regarding claim 8, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises 20-75 wt.% oil ([0031]), which overlaps the claimed content range.
Regarding claim 10, Vegt teaches the invention as disclosed above in claim 1, including the foaming creaming composition comprises other compositions such as aromas ([0033]) and that the order of mixing ingredient is not particularly critical to the invention ([0045]) which is further supported by MPEP 2144.04.IV(C) which states that the “selection of any order of mixing ingredients is prima facie obvious”.  Therefore, adding the aroma component to the oil is prima facie obvious.
Regarding claim 12, 
Regarding claim 15, Vegt teaches the invention as disclosed above in claim 1, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas ([0050]).
Regarding claim 20, Vegt teaches the invention as disclosed above in claim 1, including the composition comprising a buffering agent ([0045]) and a stabilizing agent ([0033]) which are present in an amount of 0-20 wt.% (corresponding to other edible ingredients) ([0049]), which overlaps the claimed content range.
Regarding claim 21, Vegt teaches the invention as disclosed above in claim 1, including the composition further comprising 0.5-3 wt.% ([0033]) low molecular weight emulsifiers having a molecular weight below 1500 g/mol (corresponding to mono- and diglycerides of fatty acids, diacetyl tartaric acid esters of monoglycerides, lactic acid esters of mon- and diglycerides of fatty acids, and propylene glycol monostearate per page 8, line 26- page 9, line 5 of the present specification) ([0035]).

Claims 9, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vegt (US 2013/0266718) in view of Bisperink (US 2002/0127322).
Regarding claim 9, 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]) and the gas is pressurized to release upon addition of a liquid at least 1 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient (Abstract), which falls within the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas are well-known in the art and the foaming composition releases gas upon dissolution, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine an expected amount of gas to be released from such a foaming composition, thereby rendering the claimed amount of released gas obvious.  
Regarding claim 13, Vegt teaches a process ([0045]) for providing a dried foaming creamer composition (corresponding to powder as a foamer) ([0029]), the process comprising the steps of: providing an aqueous phase ([0045]) comprising casein or a salt thereof ([0032]); providing an oil phase ([0045]) comprising an oil ([0031]); combining the aqueous phase and the oil phase to form a pre-emulsion; homogenizing the pre-emulsion to form an emulsion ([0045]) comprising a solid content of 60-75 wt.% ([0039]); and drying the emulsion to form a dried creamer composition ([0055]).  It also teaches mixing the emulsion with a foamer ingredient comprising gas under pressure ([0050]), wherein the foamer ingredient releases gas upon dissolution of the powder prima facie obvious”.  Therefore, mixing the foamer ingredient into the emulsion after drying is considered prima facie obvious. Vegt also teaches the emulsion comprises 1-40 wt.% casein or a salt thereof (corresponding to caseinate) ([0032], [0048]) and 20-75 wt.% oil ([0031], which overlaps the claimed oil content, [0047]), wherein the weight ratio of the casein or salt thereof to oil is 0.013:1 to 2:1, which overlaps the claimed ratio range, and the forming creamer composition is a powder (Abstract).  The protein content disclosed in Vegt overlaps the claimed content (e.g., when the claimed maximum amount is rounded from 0.96 wt.% to 1 wt.%, it is overlapped by the disclosed 1 wt.% of Vegt).  It is noted that the weight percentages of the components in Vegt are expressed in terms of dry weight ([0045]) and although not expressly stated in the present claims, the weight percentages recited in the present claims are interpreted in terms of dry weight per page 2, lines 30-32 of the specification.  However, if the present claims are interpreted in light of total weight of the composition versus dry weight, then amounts of protein in the emulsion disclosed by 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]).  It also teaches that soluble coffee beverage products containing a dry mix of soluble coffee powder and soluble beverage creamer containing pockets of gas are well-known in the art ([0004]).
It would have been obvious for a person of ordinary skill in the art to have modified the process of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas are well-known in the art and the foaming composition releases gas upon dissolution in a foodstuff or beverage, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine a suitable form of such a foaming composition, thereby rendering the claimed powdered form of the foamer ingredient obvious.
Regarding claim 14, Vegt teaches the invention as disclosed above in claim 13, including the composition comprising low molecular weight emulsifiers (corresponding to mono- and diglycerides of fatty acids, diacetyl tartaric acid esters of monoglycerides, lactic acid esters of mon- and diglycerides of fatty acids, and propylene glycol monostearate per page 8, line 26- page 9, line 5 of the present specification) ([0033], [0035]).  Vegt discloses that the order in which the ingredients are mixed is not prima facie obvious”.  Therefore, mixing the emulsifier into the oil phase is considered prima facie obvious.
Regarding claim 16, Vegt teaches the invention as disclosed above in claim 15, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas and that the amounts of the ingredients are determined by the application ([0026], [0050]).  Vegt also discloses that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]) and that the carbohydrates include maltodextrin, sucrose, and lactose ([0030]).  Vegt does not teach the carbohydrate comprises about 40-80 wt.% of the mixture of maltodextrin, sucrose, and lactose. 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, and entrapped gas (Abstract).  It also teaches that the carbohydrate comprises about 40-80% of a mixture of maltodextrin, sucrose, and lactose ([0020]).
It would have been obvious for a person of ordinary skill in the art to have modified the matrix of the composition of Vegt by using the content of maltodextrin, sucrose, and lactose taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and entrapped gas are known to a skilled practitioner and that the carbohydrate portion of the composition comprises maltodextrin, sucrose, and lactose, a skilled practitioner would be motivated to consult an additional reference 
Regarding claim 17, Vegt teaches the invention as disclosed above in claim 16, including the mixture comprises 10-50 wt.% of the maltodextrin by weight of the mixture (Bisperink [0020]), which falls within the claimed content range.
Regarding claim 18, Vegt teaches the invention as disclosed above in claim 15, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas and that the amounts of the ingredients is determined by the application ([0026], [0050]).  Vegt also discloses that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]) and that the carbohydrates include maltodextrin, sucrose, and lactose ([0030]).  Vegt does not teach the carbohydrate provides about 40-98 wt.% of the matrix. 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, and entrapped gas (Abstract).  It also teaches that the carbohydrate comprises provides about 40-98% of the matrix ([0021]).
It would have been obvious for a person of ordinary skill in the art to have modified the matrix of the composition of Vegt by using the content of carbohydrate taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and entrapped gas are known to a skilled practitioner, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in 
Regarding claim 19, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises a foaming composition that releases gas upon dissolution of the powder ([0029]) in foodstuffs and drinks ([0001]) wherein the gas is pressurized in a matrix of protein, carbohydrates, and/or fat and that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]).  It does not teach the foamer ingredient releases at least 3 mL of gas at ambient conditions per gram of soluble foamer ingredient.
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]) and the gas is pressurized to release upon addition of a liquid about 6-18 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient ([0009]), which falls within the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas are well-known in the art and the foaming composition releases gas upon dissolution, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine an expected amount of gas to be released from such a foaming composition, thereby rendering the claimed amount of released gas obvious.

Double Patenting
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 8-10 of co-pending Application No. 16/075,702 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1 and 7, co-pending claim 1 requires all the limitations of instant claim 1 in view of instant claim 7, except that it does not require (1) a foaming ingredient comprising gas under pressure; or (2) the amount of casein or salt thereof to be 0.40-0.96 wt.% and the amount of oil to be 20-40 wt.%.  However, since co-pending claim 1 does not exclude a foaming ingredient and, in fact, specifically includes a foaming ingredient as required by co-pending claim 9, the inclusion of a foaming ingredient renders the instant claims obvious.  Also, the co-pending claims do not specify any particular amount of casein and oil; therefore, the selection of an amount within the range recited by instant claim 1 renders the instant claims obvious.
Regarding instant claim 2, co-pending claim 2 requires all the limitations of instant claim 2.
Regarding instant claim 4, co-pending claim 4 requires all the limitations of instant claim 4.
Regarding instant claim 5, 
Regarding instant claim 6, co-pending claim 6 requires all the limitations of instant claim 6.
Regarding instant claim 8, co-pending claim 8 requires all the limitations of instant claim 8.
Regarding instant claim 10, co-pending claim 10 requires all the limitations of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Objections to the specification: Applicant amended the abstract to fully address the objection; therefore, the objection is withdrawn.

Claim Rejection – 35 U.S.C. §112(b) of claims 2-10 and 13: Applicant amended claims 2, 4-10, and 13 to fully address the rejection and canceled claim 3; therefore, the rejection of these claims are withdrawn.

Claim Rejection – 35 U.S.C. §102(a)(1) of claims 1, 3-8, and 12 over Vegt; 35 U.S.C. §103 of claims 9 and 13 over Vegt and Bisperink; and 35 U.S.C. §103 of claim 10 over Vegt:  Applicant’s arguments were fully considered and are considered moot in light of the new grounds of rejection.
Applicant canceled claim 3 and amended claims 1, 12, and 13 to recite a content of about 040-0.96 wt.% casein or a salt thereof in the emulsion.  Applicant argued that Vegt merely discloses a powder comprising 25-75 wt.% fat and 1-40 wt.% protein and not the 
However, in the new grounds of rejection necessitated by amendment of the claims, Vegt teaches the protein content of the emulsion to be 1-40 wt.% ([0040]) and the protein ingredient to be casein or a salt thereof (corresponding to caseinate) ([0032]) which renders the incorporation of casein or a salt thereof obvious.  The protein content disclosed in Vegt overlaps the claimed content (e.g., when the claimed maximum amount is rounded from 0.96 wt.% to 1 wt.%, it is overlapped by the disclosed 1 wt.% of Vegt).  Since Vegt alone teaches the content of casein or a salt thereof as claimed, the reference does not need to provide motivation to modify its composition to achieve the claimed content.
Applicant then stated that even if the Patent Office’s proposed combination of the cited references is sufficient to establish a prima facie case of obviousness, a rebuttal is formed by showing unexpected results such as those achieved in Example 1; page 3, line 29-page 4, line 15; and page 14, line 10-page 15, line 5 of the present specification.  Applicant stated that the experimental results in Example 1 clearly demonstrated that when the creamer composition comprises 0.8 wt.% caseinate sodium, which is within the present claimed amount, the foam of the resulted cappuccino beverage was found to be thicker and creamier than the cappuccino beverage made from the reference creamer composition comprising 2.4 wt.% caseinate sodium, which is outside the claimed amount but within the range disclosed by Vegt.  Applicant then argued that present claims 1, 12, and 13 each requires that the weight ratio of the casein or salt thereof to the oil in the emulsion is about 0.021:1 to about 0.035:1 while the Vegt discloses that its powder has a ratio of these components of 0.0057:1 to 2:1.  Applicant stated that the claimed weight ratio produces a foam layer at the top of a liquid food or beverage with improved texture mouthfeel and/or taste as compared to that produced by the reference creamer.  Applicant also stated that the reduced concentration of casein or salt thereof increases oil droplet aggregation and therefore, the claimed weight ratio is critical to the sensory characteristics of the foam layer.  Applicant argued that a skilled artisan without hindsight would have considered the experimental results achieved by the presently claimed invention are truly unexpected despite the disclosures in the cited references and 
However, it is noted that the features upon which applicant relies (i.e., formation of a foam layer at the top of a liquid food or beverage with improved texture mouthfeel and/or taste as compared to that produced by the reference creamer; and increased oil droplet aggregation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also noted that the examples of the present specification only include cappuccino beverages and therefore, Applicant’s assertion that the claimed composition will provide certain effects on food or beverages outside of cappuccinos is not supported by the disclosure, especially in light of the reference creamers comprising ingredients not included in the inventive composition (i.e., dipotassium phosphate, sodium hexametaphosphate, trisodium citrate, coconut oil, sodium tripolyphosphate, dimodan emulsifier, and panodan) and the inventive composition in the first Table on page 16 not comprising any amount of casein or a salt thereof.  The scope of the claims are not supported by the asserted data.  For example, claim 1 merely requires a powder composition, where only about 20.4% of the composition is required to be anything 

Double Patenting Rejection – claims 1-8 and 10 over co-pending U.S. Application No. 16/075,702: Applicant will reconsider the double patenting rejections when the claims of the present application are otherwise allowable (Applicant’s Remarks, page 13, paragraph 1); therefore, the rejection of the claims stand as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KELLY P KERSHAW/Examiner, Art Unit 1791